Citation Nr: 0011617	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee 
patellofemoral syndrome, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
September 1990.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is characterized by 
mild crepitans and pain on motion, with functional impairment 
the equivalent of no more than limitation to 45 degrees of 
flexion.

3.  The veteran's right knee disability is characterized by 
mild crepitans and pain on motion, with functional impairment 
the equivalent of no more than limitation to 30 degrees of 
flexion.

4.  The claim for service connection for back disability is 
not plausible.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left knee disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. § 4.71a, Diagnostic Code 
5260, 5261 (1999).

2.  The criteria for a disability rating in excess of 20 
percent for right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (1999).

3.  The claim for service connection for back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A rating action in March 1991 awarded the veteran service 
connection for patellofemoral syndrome of both knees based on 
service medical records reflecting bilateral knee problems in 
service.  A VA medical examination of November 1990 noted 
pain and crepitance in both knees.  

The veteran contends that his service-connected bilateral 
knee disability is more severe than currently evaluated, and 
that he has back disability which is related to an inservice 
injury, or alternatively, which is related to his service-
connected bilateral knee disability.

VA records of treatment in January 1997 show that the veteran 
complained of increased pain, worse than usual, in both knees 
for the past two months.  No injury was noted.  Upon physical 
examination, there was no effusion and no instability. Range 
of motion was 0 to 120 degrees.  There was crepitus.  There 
veteran was prescribed ibuprofen.

Treatment records dated in February 1997 show that the 
veteran had low back pain and neck tenderness.

VA records of hospitalization in March 1997 for an unrelated 
disorder include a diagnosis of bilateral patellar pain 
syndrome.  VA records of physical therapy in March 1997 
reflect that the veteran was provided with and instructed on 
use of a cane fitted for his height.  

VA records of treatment in March 1997 reflect that the 
veteran gave a history of injury to his back in January 1990.  
He reported that the back had been stable until 21/2 years ago, 
when it started acting up again.  He was prescribed 
medication and back exercises.  X-rays of the lumbar and 
cervical spine taken in February or March 1997 (there is a 
hole punch where the date should be) showed no abnormalities 
of the spine.

VA X-rays of the knees taken in April 1997 reflected no 
abnormalities of the bones, joints or soft tissues.  

VA records of treatment in April 1997 show that veteran was 
seen for low back, neck and knee pain.  Patellofemoral pain 
and patellofemoral crepitance was noted.  X-rays were noted 
to be absolutely normal with respect to degenerative joint 
disease.  Physical therapy was recommended.  

VA records of hospitalization in April and May 1997 for an 
unrelated disorder reflect, diagnoses of patella pain 
syndrome, and chronic lower back pain.  Notes of treatment 
during this period reflect that the veteran described one 
occasion where his knees gave out on him, causing him to fall 
to the ground.  The discharge summary reflects an ongoing 
potential for injury due to knee instability, noting the 
incident in which he fell when his left knee went out on him.  

May 1997 muscle testing, apparently conducted on behalf of 
the Social Security Administration, was 5/5 bilaterally for 
knee flexors and knee extensors.

VA records of hospitalization in July 1997 for an unrelated 
disorder, include diagnoses of knee and back pain.  The 
veteran wore knee braces and complained he had considerable 
knee pain.

During a July 1997 disability examination at The Jewish 
Hospitals, apparently conducted for Social Security 
Administration benefits purposes, the veteran complained of 
bilateral knee pain and low back pain.  He ambulated with an 
antalgic gait favoring his left leg.  He utilized a cane for 
all ambulation, and reported that if he did not use a cane 
his knees would buckle.  He was stable at station and refused 
to attempt to ambulated without a cane.  He was uncomfortable 
while standing.  He was able to arise from a chair utilizing 
his cane for balance.  He was unable to squat, stand his on 
toes or heels, or hop due to pain.  Examination of the knees 
revealed moderate tenderness and mild crepitations 
bilaterally.  There was no redness, warmth or swelling.  
There was no laxity noted.  There was diminished range of 
motion actively.  Passively, there was essentially full range 
of motion but had marked complaints of pain with testing of 
range of motion.  He refused to stand on either lower 
extremity alone.  Both thighs measured 39 cm. in 
circumference.  The right calf measured 34 cm. in 
circumference, the left 33 cm.  The examiner's impressions 
were history or patella femoral syndrome bilaterally, and 
chronic lumbosacral strain.  

The examiner noted that the veteran had been treated 
conservatively with Neoprine braces.  He utilized the braces 
and a straight cane for ambulation.  According to the 
examiner, he was able to walk without braces but felt that 
his knees would give way without them.  He reported falling 
several times despite his cane and braces.   There was no 
joint swelling, nodular thickening, or rheumatoid nodules 
noted.  Based on the objective findings, the examiner felt 
that the veteran would have difficulty with moderately heavy 
lifting and carrying, and with prolonged standing and 
walking.

During a December 1997 VA examination, the veteran complained 
of burning pain under both kneecaps that was present off and 
on.  He heard and felt a crushing sensation under both 
kneecaps.  Both knees could be stiff, with the right usually 
worse than the left.  Occasionally, the right knee would lock 
up on him, and this was usually associated with climbing the 
stairs.  He had knee braces for both knees which he stated 
helped somewhat.  He denied any history of ligament injury.  
He reported occasional redness and warmth to the knees.  He 
stated that climbing stairs was painful.  Again, the right 
knee was more affected than the left.  Prolonged weight 
bearing was also painful.  Cold weather seemed to aggravate 
the pain.

Upon physical examination, both knees were normal in 
appearance.  There was no erythema or edema.  The patellar 
motion was within normal limits.  Range of motion of the left 
knee was from 0 to 135 degrees of flexion and extension to 0 
degrees.  Range of motion of the right knee was from 0 to 130 
degrees of flexion and extension to 0 degrees.  The veteran 
complained of pain on bending the right knee at approximately 
120 degrees.  There was mild palpable crepitans on motion.  
Stability and medial and collateral ligaments were normal in 
neutral and 30 degrees flexion.  Lachman's test and drawer 
test were within normal limits.  McMurray's test was also 
within normal limits.  Patellar compression elicited pain in 
both knees, the right greater than the left.  X-rays of April 
1997 were noted to be normal.  The diagnosis was 
patellofemoral pain syndrome versus chondromalacia of the 
patellae, effecting both knees.

During his February 1998 RO hearing, the veteran testified 
that as the years passed, his knees became worse.  They would 
swell up in the morning, ache badly on cold or rainy days, 
and keep him up at night due to tenderness to touch.  His 
knees had been popping louder and crunching, and that his 
kneecap felt like it was jumping.  His right knee felt like 
it had been giving out a lot.  When he walked, it was like 
his kneecap moved out of place, causing him to fall.  He used 
a cane and knee braces.  Surgery had never been suggested.  
Physical therapy didn't really help.  He noticed more 
swelling and pain in the right knee, which would sometimes 
lock when trying to climb steps.  He had some instability 
side to side sometimes.  He had to stop and rest after 
climbing three or four steps.  He could walk the length of 
his driveway before he had to stop and rest.  Standing for 
over an hour caused him a lot of pain.  He was receiving 
Social Security Disability benefits for his knees, his back, 
and due to psychiatric disability.  He described being able 
to completely straighten both knees.  Bending each knee about 
45 degrees brought on a slight pain.  No doctor had ever 
suggested he had torn cartilage in his knee. 

With respect to his back, he said that before service he was 
very active.  He injured his back while climbing a rope 
during service, when he slipped and fell.  It did not bother 
him until a couple of days later, at which time he sought 
treatment.  He had been treated once in service for his back.  
One VA physician told him that his back problems could have 
been related to his knee problems.  He started having trouble 
with his back post-service in 1991, and first sought 
treatment in 1996 or 1997, after it had become worse -- he 
would wake up and start having muscle spasms.  He had been 
off of work since April of 1996.  His last job was working in 
a factory.  

Analysis - Increased Rating Knees

The Board finds the veteran's claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  The VA examination 
report, Social Security examination report, and VA treatment 
records in the claims file present a clear and comprehensive 
disability picture.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  The Diagnostic Codes for rating 
musculoskeletal disabilities are found at 38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5257, recurrent subluxation or 
lateral instability is rated as 10 percent disabling if 
slight, and 20 percent disabling if moderate.

Under Diagnostic Code 5258, dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is rated as 20 percent disabling, 
while under Diagnostic Code 5259, removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is rated as 30 percent disabling; to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 45 degrees is rated as 50 percent disabling;  to 30 
degrees is rated as 40 percent disabling;  to 20 degrees is 
rated as 30 percent disabling;  to 15 degrees is rated as 20 
percent disabling;  to 10 degrees is rated as 10 percent 
disabling;  and to 5 degrees or less is rated as 
noncompensably disabling. 

The Board must consider all pertinent diagnostic codes under 
the VA Schedule for Rating Disabilities in 38 C.F.R. Part 4 
and application of 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic 
arthritis.  VAOPGCPREC 9-98.  The intent of the schedule is 
to recognize actually painful motion with joint or 
periarticular pathology as productive of disability.  

Currently, the veteran is rated as 10 percent disabled for 
left knee disability and 20 percent disabled for right knee 
disability.  The medical evidence shows that the veteran does 
not have cartilage problems, laxity, arthritis, or recurrent 
subluxation or lateral instability of either knee, so that 
higher ratings under diagnostic codes 5257, 5258, or 5259 
would not be warranted.  X-rays are negative for pathology, 
tests for stability are negative, and there is no evidence of 
cartilage damage.  

The Board acknowledges the veteran's complaints and reported 
history of knee dislocations, and falls due to his knees 
locking up or giving out on him.  However, the objective 
medical evidence ascertained during objective medical 
examinations of the knees gives no support for ratings based 
on cartilage pathology, ligament pathology, arthritis, 
instability, incoordination, subluxation, or laxity of either 
knee.  On this point, the Board notes that the veteran has 
apparently complained of other conditions not supported by 
objective evidence, such as his "hips going out of socket," 
which he reported at his July 1997 disability examination at 
The Jewish Hospitals.  The Board further notes the veteran's 
refusal to attempt to stand on either lower extremity alone, 
or ambulate without a cane despite an objective finding that 
he was stable at station, during the July 1997 examination at 
The Jewish Hospitals.  Mindful of this information, the Board 
views the veteran's complaints of knee instability, and more 
generally his descriptions of the overall severity of his 
bilateral knee disability, in this context, and attaches a 
relatively large weight to the objective examination findings 
currently of record.  The Board has also taken this 
information into account in considering the likely usefulness 
of further development, to include its decision not to remand 
this case for a second VA examination. 

The medical evidence shows that the veteran has loss of 
motion and functional limitation due to pain on motion, 
resulting from his patellar pathology, as evidenced by 
patellar pain and mild crepitance.  In the absence of 
pathology reflected in other diagnostic codes, the Board 
finds that the appropriate methodology of rating this 
functional impairment, fatigability and pain on motion is as 
functional loss of range of motion, under diagnostic codes 
5260 and 5261.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

In consideration of the proper rating of both knees, the 
Board notes that during his July 1997 disability examination 
at The Jewish Hospitals, it was determined that the veteran 
wore braces, but that he was able to walk without braces.  
His gait was antalgic.  The examiner opined that veteran 
would have difficulty with moderately heavy and carrying, and 
with prolonged standing or walking.  Passive range of motion 
was not limited, but active range of motion was limited.  
Overall, the medical evidence and the veteran's complaints 
show the right knee to be worse than the left.

The Board finds that a rating of no more than 10 percent for 
left knee disability is warranted.  Functional limitation is 
indicated, such as problems with standing or moderate 
lifting.  The next higher rating of 20 percent is not 
warranted because there is no evidence of a condition which 
limits flexion to 30 degrees, or of analogous severity.  
There is mild crepitance, and by the veteran's account slight 
pain at 45 degrees flexion.  There is no limitation of 
extension indicated.  There is no doubt that the veteran's 
crepitance and pain on flexion limit his functional ability 
to walk, stand, carry objects, etc., and this fact is 
accounted for in the 10 percent rating for left knee 
disability. 

The objective pathology of the right knee appears similar to 
the left knee (mild crepitans and pain);  however, there is 
repeated evidence that the right knee is worse than the left 
in the veteran's testimony and complaints given during 
treatment, and on objective examination.  Nevertheless, he is 
currently rated as 20 percent disabled in the right knee;  
there is nothing in the objective medical evidence indicating 
a condition so severe as to functionally limit flexion to 
more than 30 degrees, or of a similarly severe condition, or 
to limit extension of the knee.  Active range of motion was 
limited, but the veteran complains of only "slight pain" on 
bending his knee to 45 degrees;  and at the December 1997 VA 
examination, the veteran did not complain of pain until 120 
degrees of flexion.  Crepitance has been described as mild.  
In light of the foregoing, the claim for an increased rating 
for right knee disability is denied;  a the next higher 
rating of 30 percent is not warranted.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected bilateral knee disability.  The governing 
norm in such exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board notes that the 
veteran's inpatient treatment for knee problems arose during 
hospitalizations for an unrelated disorder - he has not 
required hospitalization or surgery for his bilateral knee 
disability.  Also, the veteran has indicated that he is 
receiving Social Security disability benefits as a result of 
psychiatric, knee and back disabilities.  However, the 
medical documentation of record reflects that the primary 
diagnosis upon evaluation was "schizophrenic, paranoid & 
other psychotic disorders," and the veteran's patella 
femoral syndrome was a secondary diagnosis.  Explicitly found 
in Social Security handwritten medical records dated in 
August 1997 is that the medical evidence of record merits a 
"psych allowance."  There is no determination that the 
veteran's bilateral knee disability standing alone precludes 
employment, though there are findings that it could make 
difficult moderate to heavy lifting or prolonged standing.  
The Board finds that the ratings currently assigned properly 
reflect the level of the veteran's bilateral knee disability.  
There is nothing to show that the veteran's bilateral knee 
disability has created marked interference with employment.  
Accordingly, the Board finds that this case does not warrant 
extraschedular consideration.  38 C.F.R. § 3.321(b). 

Analysis -- Service Connection Back Disability

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

In the present case, there is no medical evidence of a 
relationship between the veteran's inservice back injury and 
his current back disability.  Nor is there any medical 
evidence that the veteran's back disability has been caused 
or aggravated by his service-connected bilateral knee 
disability.  Accordingly, the claim for service connection 
for back disability must be denied as not well grounded.

The Board acknowledges the veteran's contention that a VA 
physician told him that his back disability was affected by 
his bilateral knee disability.  The Board notes that a 
statement about what a doctor told a lay claimant may not 
constitute the required medical evidence for a well-grounded 
claim.  See Franzen v. Brown, 9 Vet. App. 235, 238 (1996).  

A written medical opinion of a nexus between an accurate 
account of the veteran's inservice back injury and a current 
back disability, or a written medical opinion stating that 
the veteran's back disability is caused or permanently 
worsened by his bilateral knee disability, would be 
sufficient to well ground the claim.



ORDER

Entitlement to an increased rating for right knee 
patellofemoral syndrome is denied.

Entitlement to an increased rating for left knee 
patellofemoral syndrome is denied.

Entitlement to service connection for a back disability is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



